           Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.414 Page 1 of 8
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.

               GARY CRAIG STEPHENS (1)                                  Case Number: 13CR0828-BEN

                                                                     FD BY MEAGAN NETTLES
                                                                     Defendant’s Attorney
REGISTRATION NO.               37407298
    -
☐
THE DEFENDANT:
☒ admitted guilt to violation of allegation(s) No.         1 OF THE ORDER TO SHOW CAUSE.

☐ was found guilty in violation of allegation(s) No.                                                  after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nv1a, Comply with all lawful rules of the probation department
                                  .
                                  .
                                  .
                                  .
                                  .
    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 8 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

                                                                     June 2, 2021
                                                                     Date of Imposition of Sentence



                                                                     HON. Roger T. Benitez
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.415 Page 2 of 8
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                GARY CRAIG STEPHENS (1)                                                  Judgment - Page 2 of 8
CASE NUMBER:              13CR0828-BEN

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       13CR0828-BEN
             Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.416 Page 3 of 8
   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

   DEFENDANT:               GARY CRAIG STEPHENS (1)                                                     Judgment - Page 3 of 8
   CASE NUMBER:             13CR0828-BEN

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
TEN (10) YEARS MINUS CREDIT FOR SIXTY (60) DAYS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            13CR0828-BEN
             Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.417 Page 4 of 8
 AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  GARY CRAIG STEPHENS (1)                                                                Judgment - Page 4 of 8
 CASE NUMBER:                13CR0828-BEN

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                         13CR0828-BEN
         Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.418 Page 5 of 8
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:            GARY CRAIG STEPHENS (1)                                                 Judgment - Page 5 of 8
CASE NUMBER:          13CR0828-BEN

                               SPECIAL CONDITIONS OF SUPERVISION

             1. Participate in a cognitive behavioral treatment program as directed by the probation officer,
                and if deemed necessary by the probation officer. Such program may include group sessions
                led by a counselor, or participation in a program administered by the probation office. May be
                required to contribute to the costs of services rendered in an amount to be determined by the
                probation officer, based on ability to pay.

             2. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular
                phone, computer or other electronic communication or data storage devices or media effects,
                conducted by a United States Probation Officer or any federal, state, or local law enforcement
                officer, at any time with or without a warrant, and with or without reasonable suspicion. Failure
                to submit to such a search may be grounds for revocation; you shall warn any other residents
                that the premises may be subject to searches pursuant to this condition.

             3. Reside in a residence approved in advance by the probation officer, and any changes in
                residence must be pre-approved by the probation officer.

             4. Not associate with known prostitutes or pimps and/or loiter in areas frequented by those
                engaged in prostitution.


             5. Shall not associate with any known probationer, parolee, or gang member, including but not
                limited to any Skyline Piru affiliate, or anyone specifically disapproved by the probation
                officer.


             6. As directed by the probation officer, the offender shall not be present in any gang gathering
                areas or any area known to be a location where gang members meet or assemble.


             7. Not have any contact, direct or indirect, either telephonically, visually, verbally or through
                written material, or through any third-party communication, with the victim or victim’s family,
                without prior approval of the probation officer.

             8. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. §
                1030(e)(1)), which can communicate data via modem, dedicated connections or cellular
                networks, and their peripheral equipment, without prior approval by the court or probation
                officer, all of which are subject to search and seizure. The offender must consent to installation
                of monitoring software and/or hardware on any computer or computer-related devices owned
                or controlled by the offender that will enable the probation officer to monitor all computer use
                and cellular data. The offender must pay for the cost of installation of the computer software.

                                                                                                  13CR0828-BEN
         Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.419 Page 6 of 8
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:            GARY CRAIG STEPHENS (1)                                                  Judgment - Page 6 of 8
CASE NUMBER:          13CR0828-BEN

             9. Not accept or commence employment or volunteer activity without prior approval of the
                probation officer, and employment should be subject to continuous review and assessment by
                the probation officer.

             10. Participate in a program of drug or alcohol abuse treatment, including drug testing and
                 counseling, as directed by the probation officer. Allow for reciprocal release of information
                 between the probation officer and the treatment provider. May be required to contribute to the
                 costs of services rendered in an amount to be determined by the probation officer, based on
                 ability to pay.

             11. Shall not possess, wear, use or display, or have in his possession any item associated with gang
                 dress, or any item prohibited by the probation officer, including but not limited to any insignia,
                 emblem, button, badge, cap, hat, scarf, bandanna, or any article of clothing, hand sign or
                 paraphernalia associated with membership of affiliation in any gang including, but not limited
                 to, the Skyline Pirus.




                                                                                                  13CR0828-BEN
          Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.420 Page 7 of 8
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               GARY CRAIG STEPHENS (1)                                                 Judgment - Page 7 of 8
CASE NUMBER:             13CR0828-BEN

                                                   FINE

The defendant shall pay a fine in the amount of      $400.00                  unto the United States of America.




This sum shall be paid        immediately.
                          X   as follows:


Through the Inmate Financial Responsibility Program (IFRP) at the rate of not less than $25.00 per quarter
during the period of incarceration.




The Court has determined that the defendant       does         have the ability to pay interest. It is ordered that:
X   The interest requirement is waived.
    The interest is modified as follows:




                                                                                                    13CR0828-BEN
          Case 3:13-cr-00828-BEN Document 94 Filed 06/09/21 PageID.421 Page 8 of 8
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:             GARY CRAIG STEPHENS (1)                                          Judgment - Page 8 of 8
CASE NUMBER:           13CR0828-BEN

                                           RESTITUTION

The defendant shall pay restitution in the amount of   $2,800.00        unto the United States of America.


Pay restitution in the amount of $300.00 per month, commencing March 1, 2021.




//




                                                                                           13CR0828-BEN
